This office action is in response to Applicants’ amendments/remarks received August 27, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 5-8 are canceled.  Claims 1-4, 9-13 are pending and under consideration.

Priority:  This application is a DIV of U.S. Application 14382712 , filed September 3, 2014, now U.S. Patent 10112972, which is a 371 of PCT/EP2013/054983, filed March 12, 2013, which claims benefit of provisional application 61/610030, filed March 13, 2012.

Objections and Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pines et al. (US 5330974; previously cited) in view of Okuda et al. (2003 Journal of Automated Methods & Management in Chemistry 25(4):  79-85; IDS 07.23.20, previously cited).  Pines et al. disclose preparing fibrinogen that is 90% clottable or higher in compositions (at least col. 7 lines 43-45).  Pines et al. disclose a therapeutic composition comprising ((w/w) of total protein contained therein) bovine fibrinogen at about 95%, serum albumin at about 0.8%, gamma .
Okuda et al. disclose a fibrinogen purification procedure (at least p. 80 Fig. 1), where it is disclosed that the fibrinogen is 95% pure and 95% clottable, and a molecular weight of 340 kDa (at least p. 81, also Table 1, Fig. 2, p. 84).  It is disclosed that neither plasma proteins (e.g. antithrombin, plasminogen, antiplasmin, coagulation factors, FDP) nor lipid contaminants were observed in the purified fibrinogen preparation (p. 82).  Okuda et al. further disclose the safety of the purified fibrinogen confirming that tests for HbsAg and antibodies for HIV-1, HIV-2, and HCV were all negative (p. 84).

Regarding the characteristics of the claimed fibrinogen solution product, Okuda et al. disclose that the purity of the purified fibrinogen was more than 95% as a clottable protein, and no other plasma proteins or lipid contaminants were observed, which would reasonably have less than 2% to 6% of compounds of higher molecular weight than fibrinogen, no detectable amount of proteolytic activity (free of proteases), and low to trace amounts of Factor XIII activity.  It is known that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration or temperature is critical.  MPEP 2144.05.  In this instance, the fibrinogen product in solution disclosed in Okuda et al. appears to be structurally and functionally the same as the claimed fibrinogen solution product and comprises relatively the same amount of non-fibrinogen molecules; therefore, Okuda et al. and Pines et al. can be deemed to render instant claims 1-4, 9-10, 11-13 obvious.

Reply:  In view of Applicants’ amendments/remarks, the 103(a) rejection over RiaSTAP in view of Kazal et al. has been withdrawn.  However, the instant claims remain unpatentable over Pines et al. in view of Okuda et al. for the reasons noted above and herein.

Applicants assert that Okuda et al. do not make up for the failures of Pines et al. and is replete with its own issues.  For example, the contaminant analysis of Okuda et al. reveals the product is free of coagulation factors (p. 82 left column), and therefore is free of coagulation Factor XIII.  In contrast, the claimed invention is defined by a Factor XIII activity of 0.05-0.30 IU/mg of fibrinogen.
Applicants’ remarks are not persuasive.  For the residual contaminant analysis, Okuda et al. actually do not explicitly disclose that Factor XIII was among the coagulation factors analyzed (p. 81).  On page 80, Okuda et al. disclose that the glycine precipitation process to obtain purified fibrinogen is disclosed in reference 17, to Okuda et al. 2003 Clin Lab Haem 25:  167-172 (Okuda II).  Okuda II discloses the purification process performed in Okuda et al. (see p. 168 of Okuda II) and discloses residual contaminant analysis for at least plasminogen and Factor XIII (p. 168).  In the purified fibrinogen solution having 95% clottable fibrinogen, it is disclosed that factor XIII was observed at 5 μg/mL.  Therefore, Okuda et al. can be deemed to disclose that there is residual factor XIII present with the fibrinogen that is 95% pure and 95% clottable.  
MPEP 2144.05 notes the obviousness of similar, overlapping, and approaching ranges, amounts, and/or proportions.

Regarding Applicants’ remarks that even if one of ordinary skill were to combine Pines et al. and Okuda et al., the combined product would inevitably contain epsilon-aminocaproic acid, the remarks are not persuasive because it is already disclosed in Okuda et al. that a fibrinogen that is 95% pure and 95% clottable, having less than 2% to 6% of compounds of higher molecular weight than fibrinogen, no detectable amount of proteolytic activity (free of proteases), and low to trace amounts of Factor XIII activity can be obtained without the addition of epsilon-aminocaproic acid.
For at least these reasons, the 103(a) rejection is maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656